Citation Nr: 1110603	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 26, 2006, for the assignment of a 10 percent disability rating for postoperative plantar warts, bilateral feet.

2.  Entitlement to a compensable disability rating for residuals of left great toenail removal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2007 correspondence the Veteran raised the issue of entitlement to service connection for a right ankle disorder.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

The issue of entitlement to a compensable disability rating for residuals of left great toenail removal is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  After being provided timely notification of a March 1979 rating decision, which granted service connection for plantar warts, both feet, postoperative and assigned a noncompensable disability rating, the Veteran did not perfect an appeal of this issue.

2.  The RO received the Veteran's claim requesting an increased rating for his bilateral plantar warts disability on May 26, 2006.

3.  It is not factually ascertainable from the evidence of record that the Veteran was entitled to a 10 percent disability rating for his postoperative plantar warts, bilateral feet prior to May 26, 2006.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to May 26, 2006, for a 10 percent disability rating for postoperative plantar warts, bilateral feet are not met.  38 U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.400, 3.401 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to an effective date earlier than May 26, 2006 for the assignment of a 10 percent disability ratings for his service-connected postoperative plantar warts, bilateral feet.  Specifically, the Veteran argues that he has suffered from plantar warts of the feet since his discharge from military service and is thus entitled to a 10 percent disability rating the day following his discharge from military service.  

Factual Background

Service treatment records show that the Veteran had plantar warts shaved from the soles of both feet in October 1976.  In February 1977, a secondary infection occurred but there was no subsequent recurrence.  By rating decision dated in March 1979, the RO granted service connection for plantar warts, both feet, postoperative and assigned a noncompensable disability rating from August 8, 1978, the day following the Veteran's discharge from service.

On May 26, 2006, the RO received the Veteran's claim for an increased rating for his plantar warts.  He underwent a VA examination in July 2006 and by rating decision dated in November 2006, the RO increased the rating for his plantar warts to 10 percent effective from May 26, 2006.  

Legal Criteria

The effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  VA regulations provide that the effective date for increases shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under this rule, an effective date for an increased rating may be assigned later than the date of receipt of the claim -- if the evidence shows that the increase in disability actually occurred after the claim was filed -- but never earlier than the date of receipt of the claim.

The law provides an exception to this general rule: The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  The regulations provide that the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date otherwise, date of receipt of claim. 38 C.F.R. § 3.400(o)(2). 

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan v. Gober, 10 Vet. App. 511 (1992). 

A claim is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  A report of examination or hospitalization which meets certain requirements will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal claim for compensation has been allowed, receipt of a report of examination or hospitalization by uniformed services will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(a), (b).  When the following reports relate to examination or treatment of a disability for which service connection has previously been established, the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of claim and the date of a uniformed service examination which is the basis for granting severance pay to a former member of the Armed Forces on the temporary disability retired list will be accepted as the date of receipt of claim. 38 C.F.R. § 3.157(b)(1).

Analysis

The Veteran's claim for increased rating was date-stamped as being received at the RO on May 26, 2006.  He was afforded VA examinations in July 2006.  The RO determined that the increase in disability warranting a 10 percent rating was factually ascertainable based on the July 2006 VA examination findings, and assigned what it determined to be the date of claim for increase, May 26, 2006, as the effective date of the award.  

May 26, 2006, is the date of claim for effective date purposes.  Under controlling law and regulation, the Board must review the evidence dating one year prior to determine the "earliest date as of which," within the year prior to the claim, an increase in disability was factually ascertainable. 

There are no clinical records dated between May 2005 and May 2006 associated with the claims file.  Thus, the medical evidence of record does not indicate that between May 26, 2005 and May 26, 2006, the Veteran's plantar warts were manifested by symptomatology most nearly approximating the 10 percent rating criteria ultimately assigned in the November 2006 rating decision.  

Based on the foregoing, the Board concludes that an increase in the Veteran's plantar warts was not factually ascertainable during the period in question.  Therefore, the provisions of 38 C.F.R. § 3.400(0)(2) cannot serve as a basis for an earlier effective date here.  

The Board has also contemplated whether there is any evidence of record prior to May 26, 2005, that could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In a March 1979 rating decision the RO granted service connection for plantar warts, both feet, postoperative and assigned a noncompensable disability rating, and the Veteran failed to perfect an appeal with respect to that determination.  Thus, the March 1979 rating decision is final.  See 38 U.S.C.A. § 7104.  Accordingly, the question for consideration is whether any document of record received following the March 1979 denial but prior to May 26, 2005, could be construed as an informal claim.  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

After reviewing the record, the Board concludes that there are no testimonial documents submitted between the March 1979 denial and prior to May 26, 2005 indicating an intent to claim entitlement to an increased rating for the Veteran's plantar warts.  Therefore, assignment of an earlier effective date is not possible under 38 C.F.R. § 3.155.

In addition, the claims file contains no treatment or examination reports between the dates in question, precluding assignment of an earlier effective date under 38 C.F.R. § 3.157. 

Finally, in Rudd v. Nicholson, 20 Vet. App. 296 (2006) the Court of Appeals for Veteran's Claims (Court) held that where a rating decision which established an effective date for an increased rating becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299.  The Veteran essentially claims that he should be assigned an effective date back to 1978; however, as the March 1979 rating decision is final, an effective date based on the claim considered there could only be on the basis of CUE.  

In sum, there is no basis for an award of a 10 percent rating plantar warts prior to May 26, 2006.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in August 2006.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An effective date earlier than May 26, 2006 for the assignment of a 10 percent disability rating for postoperative plantar warts, bilateral feet is denied.


REMAND

During the July 2006 VA skin examination, the Veteran reported a history of an in-service injury where he dropped a 50 caliber machine gun on his left great toe, damaging the nail, and the subsequent regrowth has been abnormal since.  The Veteran reported that he has had his left great toenail removed once every several years through VA or his local podiatrist, ever since his military service, because of abnormal growth of the toenail with yellowing and thickness of the nail and localized pain and discomfort.  It is unclear when that was last done.  In addition, there were no specific physical findings noted and the impression was onychomycosis of the left great toenail.

The Veteran's left great toenail removal is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284 which pertains to orthopedic injuries of the foot.  However, given that the Veteran was afforded a skin examination for his left great toenail disorder and given a diagnosis of onychomycosis, it appears that the Veteran's left great toenail disorder may be more appropriately rated as a skin disorder under either 38 C.F.R. § 4.118, DC 7806, the diagnostic criteria for dermatitis or eczema or 38 C.F.R. § 4.118, DC 7804, the diagnostic criteria for unstable or painful scars.  Under DC 7806, a 10 percent disability rating is warranted when there is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.  Under DC 7804, a 10 percent disability rating is warranted when there are one or two scars that are painful or unstable.  

Unfortunately, the July 2006 VA examination report does not contain enough information to rate the Veteran's left great toenail disorder.  Because there were no physical findings regarding the left great toenail noted, it is unclear whether the Veteran's onychomycosis has resulted in any significant problems, to include altered gait or significant therapy after occasional removal of the left great toenail.   

As the July 2006 VA skin examination was inadequate, on remand the Veteran should be afforded an appropriate VA examination to resolve this matter.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  On remand, the Veteran should also be asked to provide any information regarding treatment for his left great toe condition.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for the residuals of left great toenail removal since 2005.  After securing any necessary release, obtain copies of all records from the identified treatment sources.  

2.  After completion of the foregoing, schedule the Veteran for a VA skin examination to determine the nature, extent and etiology of the Veteran's left great toenail disorder.  All diagnostic tests and studies indicated by the examiner should be performed.  

The claims file must be made available to the examiner for review prior to the examination.    

Based on the examination and review of the record, the examiner must answer the following questions:

a)  Has the Veteran's left great toenail disorder resulted in any significant problems for the Veteran to include abnormal gait or significant therapy after occasional removal of the left great toenail? 

b)  Has the Veteran required systemic therapy of corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period?

c)  Has the Veteran's left great toenail disorder resulted in a painful or unstable scar?

A complete rationale should be provided for any opinion expressed.  

3.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


